DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Note the claims presented herein are identical to originally presented claims 1-11, 13-26 of parent application 15/059791, the rejection is reiterated.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-11, 12-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sanchez et al. (US 2016/0135506A1).
Sanchez discloses in reference to claim:

    PNG
    media_image1.png
    426
    855
    media_image1.png
    Greyscale


 
2.  The cartridge of claim 1, wherein the flavoring additive includes one of menthol, limonene, benzaldehyde, ethyl vanoline, and the storage material includes one of a botanic material and a non-botanic material. See Table II
 
3.  The cartridge of claim 1, wherein the flavoring additive includes menthol. See Table II

 
4.  The cartridge of claim 1, wherein the storage material includes one of a botanic material and a non-botanic material, and the botanic material includes one of menthol crystal, mint leaves, tea leaves, coffee powder, dry flowers, lemon grass, orange peels, star anise, and clove, and the non-botanic material includes one of paper, cellulose, zerolite, cellulose acetate with acid, cellulose acetate without acid, and a polymer. 

 
5.  The cartridge of claim 1, wherein the porous plug is a bag containing the flavoring additive and the storage material, and a material of the bag includes one of porous aluminum foil, perforated aluminum foil, nylon, filter paper, silk, plastic, and cellulose acetate. See Figures 17-18 Further note that the flavor additive means of Sanchez is discloses as being comprised of a porous membrane. As a porous membrane can be reasonably described as a "bag”’, the disclosure of Sanchez reads on the bag limitations.
 
6.  The cartridge of claim 1, further comprising: the pre-vapor formulation in the liquid supply reservoir, wherein the pre-vapor formulation includes nicotine and at least one of glycerin (Gly) and propylene glycol, and the flavoring additive is configured to adsorb to the storage material or absorb in the storage material. See Table I
 

9.  The cartridge of claim 1, wherein the porous plug 220 is inside the housing, the porous plug is spaced apart from the vaporizer, and the porous plug is adjacent to the first end. See Figure 19
 
10.  The cartridge of claim 9, further comprising: a mouth-end insert 222 in the housing at the first end;  and an inner gasket 216 in the housing, wherein the porous plug 220 is between the inner gasket and the mouth-end insert. 
 
11.  The cartridge of claim 1, wherein the porous plug 220 is inside the housing, the porous plug is adjacent to the vaporizer, the porous plug is spaced apart from the first end. 
 



    PNG
    media_image2.png
    459
    955
    media_image2.png
    Greyscale

 
13.  A method of making an e-vaping device, comprising: connecting the cartridge of claim 1 to a battery section such that the battery section and cartridge are removably coupled to each other, wherein the battery section includes a power supply, and the power supply is configured to provide power to the vaporizer for the vaporizer generating the vapor from the pre-vapor 
formulation. see figure 19
 
14.  A cartridge comprising: a housing 214 including first and second ends that are opposite each other and in fluid communication with each other through a channel 212;  a liquid supply reservoir 213 in the housing and configured to store pre-vapor formulation;  a vaporizer 211 in the housing and in liquid communication with the liquid supply reservoir, the vaporizer being configured to generate a vapor from the pre-vapor formulation;  and a porous plug 220 separated from the liquid supply reservoir, the 
housing. 
 
15.  The cartridge of claim 14, wherein the botanic material includes one of menthol crystal, mint leaves, tea leaves, coffee powder, dry flowers, lemon grass, orange peels, star anise, and clove, and the non-botanic material includes one of paper, cellulose, zerolite, cellulose acetate with acid, cellulose acetate without acid, and a polymer. 
An embodiment of an apparatus of the present invention depicted below in FIG. 3 comprises an e-cigarette having a cartomizer loaded with a glycol/water solution in addition to a cellulose acetate insert coated with tobacco flavors located prior to the mouth end.

 
16.  The cartridge of claim 14, wherein the porous plug is a bag (pouch) containing the flavoring additive and the storage material, a material of the porous plug includes one of perforated aluminum foil, porous aluminum foil, nylon, filter paper, silk, plastic, and cellulose acetate, and the flavoring additive is adsorbed onto the storage material or absorbed in the storage material.  See Figures 17-18 Further note that the flavor additive means of Sanchez is discloses as being comprised of a porous membrane. As a porous membrane can be reasonably described as a "bag”’, the disclosure of Sanchez reads on the bag limitations.

 
17.  A porous plug 220, comprising: a porous containment structure 203 configured to be permeable to a vapor generated from a pre-vapor formulation 213, the pre-vapor formulation including nicotine and a vapor former(see table I);  a storage material 220 enclosed by the porous containment structure, the storage material including one of a botanic material and a non-botanic material;  and a flavoring additive (table II) enclosed in the porous containment structure and contacting the storage material, the 
 
18.  The porous plug of claim 17, wherein a material of the porous containment structure ncludes one of porous aluminum foil, perforated aluminum foil, nylon, filter paper, silk, plastic, and cellulose acetate, and the flavoring additive includes one of menthol,limonene, benzaldehyde, and ethyl vanoline. 
An embodiment of an apparatus of the present invention depicted below in FIG. 3 comprises an e-cigarette having a cartomizer loaded with a glycol/water solution in addition to a cellulose acetate insert coated with tobacco flavors located prior to the mouth end.

 
19.  The porous plug of claim 17, wherein the botanic material includes one of menthol crystal, mint leaves, tea leaves, coffee powder, dry flowers, lemon grass, orange peels, star anise, and clove, and the non-botanic material includes one of paper, cellulose, zerolite, cellulose acetate with acid, cellulose acetate without acid, and a polymer. 
An embodiment of an apparatus of the present invention depicted below in FIG. 3 comprises an e-cigarette having a cartomizer loaded with a glycol/water solution in addition to a cellulose acetate insert coated with tobacco flavors located prior to the mouth end.

 
20.  A method of making a cartridge, the method comprising: forming a liquid supply reservoir 213 and a vaporizer 211  in a housing 214, the liquid supply reservoir being configured to store a pre-vapor formulation (table I), the vaporizer being in liquid communication with the liquid supply reservoir, the vaporizer being configured to generate a vapor from heating a portion of the pre-vapor formulation;  and arranging a porous plug 220 connected to the housing and separated from the liquid supply 
 
21.  The method of claim 20, wherein the storage material includes one of a botanic material and a non-botanic material, the botanic material includes one of menthol crystal., mint leaves, tea leaves, coffee powder, and dry flowers, and the non-botanic material includes one of paper, cellulose, zerolite, and a polymer. 
An embodiment of an apparatus of the present invention depicted below in FIG. 3 comprises an e-cigarette having a cartomizer loaded with a glycol/water solution in addition to a cellulose acetate insert coated with tobacco flavors located prior to the mouth end.

 
22.  The method of claim 20, wherein the flavoring additive includes one of menthol, limonene, benzaldehyde, and ethyl vanoline. Table II
 
23.  The method of claim 20, wherein.  the porous plug is a bag (Pouch see figures 17-18) containing the flavoring additive and the storage material, and a material of the bag includes one of aluminum foil, nylon, filter paper, silk, plastic, and cellulose acetate. See Figures 17-18 Further note that the flavor additive means of Sanchez is discloses as being comprised of a porous membrane. As a porous membrane can be reasonably described as a "bag”’, the disclosure of Sanchez reads on the bag limitations.

 
24.  An e-vaping device comprising: a housing;  a liquid supply reservoir 213 in the housing 214  and configured to store a pre-vapor formulation (table I);  a vaporizer 211 in the housing and in liquid communication with the liquid supply reservoir, the vaporizer being configured to generate a vapor 
the porous plug enclosing a flavoring additive (table II) contacting a storage material, the flavoring additive being configured to at least partially elute from the storage material or at least partially volatilize from the storage material if the vapor flows through the porous plug;  and a power supply configured to selectively supply power to the vaporizer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (US 2016/0135506A1).
	Sanchez discloses the claimed invention except in reference to claim
 
7.  The cartridge of claim 1, wherein the porous plug is inside the housing, and a volume ratio of the liquid supply reservoir to the porous plug is in a range of about 10:90 (liquid supply volume:porous plug volume) to about 90:10 (liquid supply volume:porous plug volume). 

8.  The cartridge of claim 1, wherein the porous plug is inside the housing, and a weight ratio of the flavoring additive to the storage material ranges from about 1:99 (flavoring additive:storage material) to 80:20 (flavoring additive:storage material). 
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Note that the optimum particular values for the volume the flavor additive and the liquid supply could easily be determined through obvious routine experimentation.  Therefore, there is no unobviousness in the values recited.  Similarly  the optimum particular values for the flavoring additive and the storage material could easily be determined through obvious routine experimentation.  Therefore, there is no unobviousness in the values recited.  


Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (US 2016/0135506A1).


Sanchez discloses the claimed invention except in reference to claim

25.  The e-vaping device of claim 24, further comprising: a cartridge 202;  and a battery section 206 configured to be removably coupled to the cartridge, wherein the cartridge includes the housing 214, the liquid supply reservoir 213, the vaporizer 211, and the porous plug 220, the battery section 206 includes the power supply, and the battery section is configured to provide power to the vaporizer 21 if the battery section senses a negative pressure being applied to a first end of the cartridge.
	Note that the use of a puff sensor to activate a heating means in a e-vaping device is common knowledge in the art, of which Official Notice is taken.  As such control of e-vaping devices is so well known, the modification of the Sanchez device to include such a control would have been obvious to one of skill in the art.
Note the a negative pressure applied to the first end of the cartridge can be viewed as the
inhalation by the user or what is frequently termed a "puff". Note that the use of a puff sensor to
activate a heating means in a e-vaping device is common knowledge in the art, of which Official
Notice is taken. As such control of e-vaping devices is so well known, the modification of the
Sanchez device to include such a control would have been obvious to one of skill in the art. As
evidence of the above, note Ampolini discloses:

Alternatively, a single controller may be provided that carries out multiple control aspects or all
control aspects of the article. Likewise, a sensor (e.g., a puff sensor) used in the article can include a control component that controls the actuation of power discharge from the power source in response to a stimulus.
Note that at least under rationale A, B, C or D one of skill would find the addition of a puff
sensor control means to be an obvious improvement the Sanchez device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761